





CITATION:
R. v. Fallis, 2011 ONCA 680



DATE: 20111102



DOCKET: C50532



COURT OF APPEAL FOR ONTARIO



Laskin, Cronk and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Wesley Wayne Fallis



Appellant



Mark Halfyard and Tyler MacDonald, for the appellant



Scott Latimer, for the respondent



Heard:
October 31, 2011



On appeal from the conviction
          entered on February 19, 2009 and the sentence imposed on April 28, 2009 by
          Justice Barry MacDougall of the Superior Court of Justice, sitting without a
          jury.



APPEAL BOOK ENDORSEMENT



[1]

The appellant submits that the trial judge erred in finding that the
actus

reus
of dangerous driving had been made out.  We do not agree with this
    submission.

[2]

The trial judges analysis from the last paragraph at page 479 through
    to page 481 of the transcript fully supports the finding of dangerous driving.

[3]

The appeal is dismissed.


